UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 — January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Strategic Volatility Equity Fund Semiannual report 1 | 31 | 14 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 22 Shareholder meeting results 46 Consider these risks before investing: Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. There may be times when stocks in the fund’s portfolio exhibit higher volatility than we expect, are not correlated with market movements as we expect, or underperform the markets. By selling covered call options, the fund limits its opportunity to profit from an increase in the price of the underlying portfolio securities, but continues to bear the risk of a decline in the value of these securities. The fund also risks losing all or part of the cash paid for purchasing put options. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In early 2014, stock prices fluctuated while most bond markets advanced, reversing the trends that dominated the two asset classes during 2013. Although the economic recovery appears to remain intact and previous market forces may re-emerge, the shift in short-term trends reminds investors once again about the value of portfolio diversification. In this environment, we believe Putnam’s commitment to active fundamental research and taking a proactive view about risk is well suited to uncovering attractive investment opportunities. We are pleased to report that this focus continues to earn Putnam high marks among industry peers. In 2013 — and for the third time in five years — Barron’s ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Lastly, for guidance on today’s markets, we also believe that you are well served by consulting with your financial advisor, who can help you assess your individual needs, time horizon, and risk tolerance — crucial for guiding you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 2 Strategic Volatility Equity Fund Interview with your fund’s portfolio manager The U.S. equity market did well during the past six months, Rob. How did the fund perform during this period? The fund also had positive returns, posting a total return of 5.67% for the six months ended January31, 2014. This return was driven by opportune stock picking in the information technology, health-care, and industrials sectors. Versus its benchmark, however, the fund came up short of the 6.85% return of the S&P 500 Index. This shortfall was mostly attributable to the fund’s option strategy. While this strategy is an integral part of our process, we did not get the full benefits of its downside protection during a period of rising equity valuations and, thus, it proved to be a modest drag on our relative performance. Since this is a relatively new product, would you remind us of its objective and the potential benefits it seeks to provide? Putnam Strategic Volatility Equity Fund was launched in March2013. Its objective is to generate a total return that is better than that of the U.S. equity market, as represented by the S&P 500 Index, but with comparable risk over a full market cycle [generally a minimum of three years]. We pursue this objective by seeking opportunities within the universe of low beta stocks or among those that, over time, tend to have low volatility relative to the overall stock market. We focus on low beta stocks because research generally shows that stocks with lower volatility have historically This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/14. See pages 2 and 9–10 for additional fund performance information. Index descriptions can be found on page 13. Strategic Volatility Equity Fund 3 had better risk-adjusted returns than stocks with higher volatility. In an effort to enhance performance and exceed our benchmark return, we combine our low beta stock selection approach with a leverage strategy that is implemented by using derivatives rather than by borrowing. Our leverage strategy involves the use of equity options that are aimed at generating income, further dampening volatility, and controlling downside risk. Investors’ greatest concern with equities is typically the unknown tail risk that can result from market crashes or from unexpected events that spur stock market sell-offs. Through the fund’s use of options, we seek to limit the downside risks of these events or, in essence, to provide protection against market sell-offs. During the past six months — a period when the broad U.S. stock market was on a generally rising trajectory — downside risk was not an overriding issue. So while it was comforting to have the fund’s “insurance policy” — through the use of options — in place to protect against the potential downside, we had no reason to make a claim against the policy, so to speak, and the premium we paid to have it in effect limited the fund’s ability to exceed the benchmark’s return. Yet the fund still produced a solid positive return for the six months. That’s right. Our active stock selection process helped the fund produce a respectable result. As mentioned, stock selection was most fruitful in the information technology, health-care, and industrials sectors, where we found a number of strong performers among our picks of low-volatility stocks. These gains were somewhat offset by the fund’s limited exposure to high-volatility stocks that performed well during the period. Allocations are shown as a percentage of the fund’s net assets as of 1/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 4 Strategic Volatility Equity Fund Among the fund’s strongest contributors to performance versus the benchmark were its positions in consumer electronics giant Apple, health-care services company McKesson, online retailer Amazon.com, and credit-card processor MasterCard, all of which benefited from improving economic fundamentals in the United States. Detractors from relative performance included off-price retailer Target and technology consulting firm International Business Machines [IBM] — stocks that produced positive returns during the period but could not keep pace with the return of the S&P 500 Index. Not holding strong-performing biotechnology stocks such as Gilead Sciences and Biogen Idec — higher-volatility index constituents that don’t fit our investment strategy — also limited our results versus the benchmark. By period-end, the fund no longer held positions in Amazon.com or IBM. Could you expand a bit on why the fund’s options strategy detracted? As I said earlier, the principal cause of the fund’s shortfall versus the benchmark was the underperformance of the option strategies. In particular, it was mostly the fund’s call writing strategy that proved ineffectual and caused the fund to lag the S&P 500 Index. Let’s step back and review the basics. The fund pursues two major strategies. First, it seeks to target the “beta anomaly” in the equity markets, which refers to the observation that stocks with lower volatility have historically had better risk-adjusted This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Strategic Volatility Equity Fund 5 returns than stocks with higher volatility. This anomaly creates an opportunity to pursue better risk-adjusted returns with a portfolio of stocks that historically have been less volatile than the market, rather than by investing in higher-risk stocks. Second, the fund implements an underlying options strategy in an effort to reduce volatility in the portfolio and smooth out its long-term performance. To accomplish this, we write [or sell] short-term index call options, from which we earn a premium for giving up the potential of realizing unusually high returns in the short term. This strategy is generally negatively correlated to equity returns, and therefore it is not particularly helpful when equity returns rise, as they did during the reporting period. We also buy long-term index put options. Puts — which give us the right to resell assets to their original owners at an agreed-upon price — are expensive to purchase and can reduce returns, but they also can lower volatility enough to improve the portfolio’s risk-adjusted return potential. In essence, our option strategies allow us to sell some potential upside performance in order to provide greater downside protection in the event of broad losses on the index level. These are the underlying details of the insurance policy analogy I presented earlier. As managers of the fund, Adrian Chan and I actively manage our option strategies to reflect our current expectations of market volatility, and we adjust our use of these strategies based on anticipated changes so as to smooth out the effects of the market’s inevitable ups and downs. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Strategic Volatility Equity Fund What is your outlook for market volatility during the next several months? Our outlook really hasn’t changed much since our report to shareholders six months ago. We expect a continuation of the economic recovery and accommodative monetary policy in the United States and, to a lesser extent, in other major developed-world economies. We believe this should be a generally favorable environment for risk assets such as equities, although we do expect some higher volatility and potentially significant corrections along the way as the markets react to any discrete economic, fiscal, and monetary events that develop. If stock market performance remains strong with continued low volatility, it may be difficult for the fund to outperform the benchmark, although the fund’s absolute performance could be positive and potentially quite good. We believe the risk-adjusted performance of our portfolio relative to the benchmark will be determined by the relative performance of lower beta stocks versus higher beta stocks and by the success of the fund’s option strategies. Higher volatility and major market corrections will likely be favorable to the risk-adjusted performance of our portfolio compared with that of the benchmark. One major concern looms on the horizon, however, and that revolves around the risk of significantly higher interest rates. Standard low beta stock selection strategies entail significant interest-rate risk because their selections tend to be concentrated in interest-rate-sensitive sectors such as utilities, telecommunications, and consumer staples. By comparison, our strategy has far less interest-rate sensitivity than standard low beta strategies because our stock selection is, by design, constructed to be sector-neutral. Thus, for the most part, we remain optimistic in our near-term outlook for market. Thanks for your insights, Rob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Schoen is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Stern School of Business at New York University and a B.A. from Tufts University. Rob joined Putnam in 1997 and has been in the investment industry since 1990. In addition to Rob, your fund is also managed by Adrian H. Chan, CFA
